Citation Nr: 0314413	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  98-07 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for bilateral knee 
disability.

2.	Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1975 to September 1975 
and from November 1990 to June 1991.  The veteran also had 
more 20 years of service in the Alabama National Guard 
commencing in September 1974.

This case is before the Board of Veterans' Appeals on appeal 
from a December 1997 rating decision by the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran testified at a Travel Board 
hearing in June 1999.  This case was previously before the 
Board and was remanded in August 1999.

The Board notes that the veteran has raised the issues of 
entitlement to service connection for an eye disability and a 
skin rash disability.  The RO denied service connection for 
these disabilities by way of a rating decision dated October 
2002.  The veteran filed a notice of disagreement in December 
2002.  The record shows that the RO has recognized that a 
notice of disagreement was received, but the record does not 
show that a statement of the case has been issued.  In view 
of the fact that it appears that the RO has directed that 
some action be taken in response to the notice of 
disagreement, rather than remand the matter to the RO, the 
Board hereby directs the RO's attention to the eye disability 
and skin rash disability issues for clarification that a 
statement of the case has been issued.


FINDINGS OF FACT

1.	Bilateral knee disability was not manifested during the 
veteran's active duty service or for several years after 
separation from active duty service, nor is it otherwise 
related to such service.

2.	Hypertension was not manifested during the veteran's 
active duty service or for more than one year after 
separation from active duty service, nor is it otherwise 
related to such service.


CONCLUSIONS OF LAW

1.	Bilateral knee disability was not incurred in or 
aggravated during the veteran's active duty service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.	Hypertension disability was not incurred in or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  RO letters sent in July and August of 
2002 informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining as well as his responsibilities in connection with 
identifying and obtaining evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records, including an October 1993 and 
an October 1997 VA examination.  As a VA examination has been 
obtained in this case, the Board finds that the requirements 
of 38 C.F.R. § 3.159(c)(4) have been met.  Moreover, no 
additional pertinent evidence has been identified by the 
veteran as relevant to this issue.  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "Active 
military, naval, or air service" includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, as well as any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  That an injury or disease occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis and hypertension, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Bilateral Knee Disorder

As noted above, the veteran had active duty service from May 
1975 to September 1975 and from November 1990 to June 1991.  
The veteran's service medical records from these periods are 
devoid of reference to complaint or diagnosis of any knee 
problems.  The veteran's separation examination from August 
1975 does not record any complaints or finding of knee 
problems.  In fact, the veteran's knees were clinically 
evaluated and found to be normal.  The veteran's July 1979, 
March 1985, April 1989 and April 1991 examinations also 
demonstrate that his knees were clinically evaluated as 
normal.  Moreover, the veteran's May 1991 separation 
examination contains no findings or complaints of knee 
disability.

Subsequent to service, the veteran's VA records show that the 
veteran complained of bilateral knee pain and popping in 
September 1993, but upon physical examination the physician 
found no crepitus, no swelling, no patellar pain.  The 
veteran had full range of motion in his knees and x-ray 
images revealed no significant abnormalities.  The 
physician's diagnosis was unremarkable knee examination.  In 
October 1993, the veteran underwent a VA examination.  The 
veteran reported pain and aching in his knees.  No loose 
motion, subluxation, nonunion or malunion was found on 
physical examination.  The physician's diagnosis was 
bilateral joint disease manifested by pain.  

The veteran underwent a subsequent VA examination in October 
1997.  The veteran gave a history of bilateral knee pain and 
discomfort.  He stated as a track operator in Saudi Arabia he 
had to sit in a closed, confined area and that his knees 
would frequently bump the metal parts of the vehicle.  He 
said that he did go to sick call to complain about his knee 
problems.  He also reported that after discharge from active 
duty service, in 1994, his left knee apparently gave way and 
he sustained a compound fracture to his left leg and 
underwent an open reduction internal fixation.  Since that 
time, he reported that he has experienced pain in both knees, 
but particularly his left one.  Physical examination showed 
that he veteran had scarring secondary to his surgical 
procedure.  There was a prominent, tender screw head in the 
anterior tibial area in the left knee.  He could extend his 
knees to approximately 90 degrees and could flex them to 
about 0 degrees.  He experienced difficulty on deep knee 
bends and audible cracking in his knees.  The physician's 
diagnosis was history of degenerative disease of the knees 
bilaterally, left greater than right, with an open reduction 
internal fixation of the left knee with traumatic arthralgia.  
X-ray images note that the veteran's right knee was without 
abnormality and the left knee demonstrated proximal portion 
of a stoically locked intramedullary rod in the proximal 
tibia.  There was no evidence of fracture loosening of the 
visualized portions of the hardware.  There was some soft 
tissue swelling about the knee and a small synovial complex 
and/or effusion.  No fracture or malalignment was identified.

The record includes two buddy statements submitted in May 
1998 which state that the veteran went to sick call in 1991 
while on active duty to receive treatment for knee problems.  
The veteran testified at a Travel Board hearing in June 1999.  
At the hearing he specified that he wanted his knee 
disability claim to be considered on a direct service 
connection basis.  He also testified that he injured his 
knees while in Saudi Arabia from his duties as a truck driver 
and that he sought medical treatment in Saudi Arabia in 1991 
and that he was given Motrin for his knee pain.  The record 
also includes VA outpatient treatment records which reflect 
that the veteran continued to complain of knee pain in 2001 
and 2002 with the diagnoses including mild degenerative joint 
disease and soft tissue swelling.

In short, the record contains no evidence of knee injury 
during service.  The Board acknowledges the veteran's 
testimony regarding his injury in service and the buddy 
statements on file alleging that the veteran sought medical 
treatment for this knee problem in service.  However, the 
veteran's service medical records do not support these 
contentions, as they document no knee injury or treatment in 
service.  The Board also finds it significant that the 
veteran did not note any knee complaints in his May 1991 
discharge examination.  In fact, the veteran specifically 
denied a trick or locked knee at that time and otherwise did 
not report any knee injury or complaints.  Moreover, his 
lower extremities were clinically evaluated as normal on 
separation examination.  It would seem, therefore, that any 
knee injury which the veteran might have suffered during 
service was acute in nature and had resolved by the time he 
underwent his discharge examination.  

In addition, there is no evidence of record showing that the 
veteran sought treatment for any knee condition subsequent to 
service in 1991 or 1992.  The record does demonstrate that 
the veteran complained of knee pain in September 1993, but 
physical examination revealed no knee disability.  In October 
1993, the veteran once again reported bilateral knee pain.  
Physical examination revealed no objective knee disability 
but the physician diagnosed bilateral joint disease 
manifested by pain.  The examination report contains no 
objective findings to support a diagnosis of bilateral joint 
disease.  Moreover, the Board notes here that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Board concedes that the veteran appears to have a current 
left knee disability.  However, the Board finds it persuasive 
that there is no objective evidence of knee disability until 
1997, three years after a post-service injury to his left 
knee, and that there is no competent medical evidence of 
record to associate the veteran's current left knee 
disability to his active duty service.  

The Board finds that service connection for bilateral knee 
disability is not warranted.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.

Hypertension

As noted above, the veteran had active duty service from May 
1975 to September 1975 and from November 1990 to June 1991.  
The medical evidence of record does not demonstrate that the 
veteran had elevated blood pressure in service, or in the 
one-year presumptive period after discharge from service, as 
the blood pressure readings from 1975 and from 1990, 1991 and 
1992 do not show elevated high blood pressure.  There was 
also no diagnosis of hypertension during service or within a 
year of discharge.  The Board notes that minimally elevated 
blood pressure readings were present in July 1992 and 
September 1993, but these dates fall outside the veteran's 
active duty service and the one-year presumptive period 
following the veteran's discharge from active duty service.

The medical evidence of record does demonstrate that the 
veteran is currently on medication for hypertension.  
However, there is nothing in the medical records to indicate 
that the veteran's current hypertension is related to his 
active duty service.  It appears that the veteran has 
reported to medical personnel that his hypertension began 
during service.  However, the veteran specifically denied 
ever having low or high blood pressure at the time of his 
1991 discharge examination.  His current assertions regarding 
hypertension during service therefore appear to be 
inconsistent with information the veteran himself provided to 
medical examiners at his 1991 examination.  Moreover, his 
blood pressure was reported to be 124/75 at the time of that 
discharge examination, and there was no finding of 
hypertension or any cardiovascular disorder.  

In sum, the Board finds that hypertension was not manifested 
during service or within one year of discharge, nor is the 
veteran's hypertension otherwise related to his active duty 
service.  The Board therefore finds that service connection 
for hypertension is not warranted.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

